       Case 2:20-cv-00570-JVS-KES Document 15 Filed 01/24/20 Page 1 of 1 Page ID #:222

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
Inkie Lee et al                                                      CASE NUMBER

                                                                                     2:20-cv-00570 RGK (Ex)
                                                     PLAINTIFF(S)
                               v.
Tesla, Inc. et al                                                            ORDER RE TRANSFER PURSUANT
                                                                               TO GENERAL ORDER 19-03
                                                                                   (RELATED CASES)
                                                    DEFENDANT(S).

                                                              CONSENT

      I hereby consent to the transfer of the above-entitled case to myy calendar,
                                                                         caalendar, pursuant to General
                                                                                                G neraal Order
                                                                                                Ge       Orde
                                                                                                           deer 19-03.
                                                                                                           d

                January 24, 2020                                                   James V. Selna
                     Date                                           United
                                                                    Un
                                                                    Uniitted States District Jud
                                                                                             Judge
                                                                                               dggee

                                                          DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                      Date                                          United States District Judge

                                REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case       8:16-cv-02282 JVS (KESx) and the present case:

 ✔    A.         Arise from the same or closely related transactions, happenings or events; or
 ✔    B.         Call for determination of the same or substantially related or similar questions of law and fact; or
      C.         For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.         Involve one or more defendants from the criminal case in common, and would entail substantial
                 duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                              NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                      Eick               to Magistrate Judge                Scott                 .

           On all documents subsequently filed in this case, please substitute the initials JVS (KESx) after the case number
in place of the initials of the prior judge, so that the case number will read     2:20-cv-00570 JVS (KESx)       . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge        Statistics Clerk
CV-34 (03/19)                    ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
